Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2013-003
Release Date: 7/12/2013
CC:INTL:B01
PRENO-128832-13
UILC:

9114.01-21

date:

July 03, 2013

to:

from:

subject:

Theodore D. Setzer
Program Manager, Foreign Payments Practice
International Business Compliance
(Large Business & International)
Steven A. Musher
Associate Chief Counsel
(International)

Depositary Receipts Programs
This memorandum responds to your request for generic legal advice. This advice may
not be used or cited as precedent.
ISSUES1
1. What is the character and source of payments by a domestic depositary institution
made on behalf of a foreign corporation in consideration for a grant of the exclusive right
to offer American Depositary Receipts, and are those payments subject to withholding
under section 1442 of the Internal Revenue Code?2
2. Are the payments made on behalf of the foreign corporation treated as “royalties,”
”business profits,” or “other income” under U.S. income tax treaties?
1

This memorandum does not readdress the issue of whether the form of payment, reimbursement of
another’s expenses, would disqualify the payments from constituting gross income under Code
section 61, and related issues. It is well established that the payment of expenses of a taxpayer by
another is includible in the taxpayer’s gross income. See, e.g., Old Colony Trust v. Comm’r, 279 U.S. 716
(1929) (payment of employee’s income taxes by the employer made in consideration of employee’s
services constituted additional taxable income of employee).
2

Unless otherwise indicated, section references are to the Internal Revenue Code of 1986, as amended.

PRENO-128832-13

2

CONCLUSIONS
1. Payments made in consideration for a grant of the exclusive right to offer American
Depositary Receipts represent compensation to the foreign corporation for its transfer of
an interest in property in the United States, are sourced within the United States, and
accordingly, are subject to 30 percent withholding under section 1442, unless the
applicable rate of withholding is reduced under a U.S. income tax treaty.
2. The payments to the foreign corporation are treated as “other income” – not
“royalties” or “business profits” – under U.S. and OECD model income tax treaties.
FACTS
Description of American Depositary Receipt Programs
Corporations (Issuers) use Depositary Receipts programs to make their stock more
accessible to investors in foreign markets. Depositary Receipts programs that make
stock of foreign Issuers available in U.S. markets are known as "American Depositary
Receipt" (ADR) programs.
In an ADR program, an Issuer's stock is placed with, and maintained and controlled by,
a Depositary Institution (DI), which is a U.S. financial institution. The DI then offers
interests in the Issuer's stock in the form of ADRs to investors in the U.S. market. ADRs
are priced in U.S. dollars, and the DI makes dividend equivalent payments in U.S.
dollars to the investors based on dividends paid in foreign currency by the Issuer to the
DI. U.S. investors can also trade ADRs on U.S. stock exchanges and over-the-counter
(OTC) markets. ADRs help to meet the needs of American investors that want to invest
easily in foreign companies, without the inconveniences of cross-border or crosscurrency transactions.
An ADR program may exist in two forms: sponsored and unsponsored, both of which
are subject, in varying degrees, to Securities and Exchange Commission (SEC)
oversight. In an unsponsored ADR program, the Issuer does not agree to use an
exclusive DI; any DI can acquire the Issuer’s stock and offer ADRs to U.S. investors. In
a sponsored ADR program, the Issuer enters into an agreement providing that a specific
bank will be its exclusive DI for a period of time. This memorandum pertains solely to
payments by a domestic DI on behalf of an Issuer made in consideration for a grant of
the right to be the exclusive DI.
Holders of sponsored ADRs (investors) generally have all the rights of other
stockholders, including the right to receive reports, vote their shares, and receive
dividends. If an investor relinquishes its ADR, the ADR is deemed "cancelled." The
cancelled ADR is returned to the DI, which then either returns the stock to the Issuer or
sells it to another investor.

PRENO-128832-13

3

A DI receives compensation from multiple sources. Investors are charged for various
services in administering the ADR program, including fees charged for issuing the
ADRs, dividend fees, fees passed on from corporate actions, and cancellation fees. A
DI also incurs its own expenses with third parties for issuing the ADRs, including listing
and SEC fees, legal and accounting fees, marketing fees, and proxy and reporting fees.
These fees are generally passed on to the investors in the form of investor fees.
Payment Arrangements
The Issuer incurs expenses to institute an ADR program. As an inducement to grant an
exclusive arrangement for a sponsored ADR program, it is common for a DI to offer to
pay a portion of the expenses the Issuer will incur in setting up the program.3 The terms
of this arrangement are set forth in a contract between the DI and the Issuer. The
contract also describes the ADR program, the role of the DI, and the fees that the DI will
charge the investors.
The expenses of the Issuer typically paid by the DI under these arrangements include
legal fees, accounting fees, SEC registration costs, marketing expenses, expenses for
participating in investor conventions, costs for acquiring and maintaining electronic
communications systems, exchange and listing fees, filing fees, underwriting fees,
mailing and printing costs in connection with sending out financial reports, annual
reports, proxy mailings, and other administrative costs.
Normally, the Issuer must seek payments from the DI within a specified time. Payments
are usually made after the Issuer presents acceptable documentation substantiating
payment by the Issuer of ADR program-related fees or expenses. If the Issuer does not
incur or does not timely submit its proof of expenditures, the Issuer will not receive any
payments from the DI. The DI may make payments on behalf of the Issuer to third party
vendors (usually to exchanges, law firms, investment banks and investor relations
firms), or it may make payments directly to the Issuer.
The expenses of the Issuer that the DI agrees to pay are typically subject to a cap,
either a fixed dollar amount or an amount calculated by reference to the size of the ADR
program. Also, the expenses must be of the kind that the Issuer would not have incurred
but for the ADR program. The Issuer's operating costs, such as salary or overhead
expenses, are not paid by the DI.
APPLICABLE LAW AND ANALYSIS
Section 881 imposes a 30 percent tax on the gross amount of U.S. source fixed or
determinable, annual or periodical (FDAP) income derived by a foreign corporation that
3

In addition, a DI normally charges fees to the Issuer for setting up and administering the ADR program.
In some instances, the DI will waive some of those fees as an inducement for an exclusive (sponsored)
arrangement. However, the tax treatment of these waivers is not discussed in this memorandum.

PRENO-128832-13

4

is not effectively connected with the conduct by that corporation of a U.S. trade or
business. Sections 1441 and 1442 require any person making a payment of FDAP, to
the extent that such item constitutes gross income from sources within the United
States, to a nonresident alien or a foreign corporation to withhold from the payment a
tax equal to 30 percent, unless such withholding rate is reduced pursuant to a provision
of the Code or a treaty or the income is effectively connected with a U.S. trade or
business. Payments of FDAP include all amounts included in gross income under
section 61 other than gains from the sale of property. See Treas. Reg. § 1.1441-2(b).
Section 861(a)(4) treats as income from sources within the United States rentals or
royalties from property located in the United States or from any interest in such
property, including rentals or royalties for the use of or for the privilege of using in the
United States patents, copyrights, secret processes and formulas, goodwill, trademarks,
trade brands, franchises, and other like property. See also Treas. Reg. § 1.861-5 (“The
income arising from the rental of property, whether tangible or intangible, located within
the United States, or from the use of property, whether tangible or intangible, within the
United States, is from sources within the United States”).
The section 1442 withholding requirements, which are subject to modification under
certain income tax treaties, rely in part on the character and source of payments made
to foreign corporations. Accordingly, this memorandum addresses the character and
source of the payments made by a DI to an Issuer under the Code and relevant case
law, then addresses the potential applicability of income tax treaties to those payments.
ISSUE 1: Character and Source of ADR Program Payments for Purposes of
Section 1442
The analysis of the character of particular ADR program payments will depend on all the
relevant facts and circumstances. The ADR Program payments in question represent
consideration for the transfer from the Issuer to the DI of exclusive rights to institute a
sponsored program covering the Issuer’s stock. The ADR program payments are an
inducement for the Issuer to enter into a sponsored ADR program with the DI.
Specifically, the DI agrees to pay the Issuer's ADR program expenses to obtain the
exclusive right to be the sole distributor of ADRs with respect to stock in the Issuer. The
payments therefore are consideration for the assurance of exclusive distribution rights,
and the right to be able to exploit those exclusive rights, inter alia, to generate fees from
the investors as a result of corporate actions. The DIs do not make ADR program
payments to Issuers in unsponsored programs. In a sponsored ADR program, the DI
obtains from the Issuer, for a period of time, the right to profit from the distribution of
shares in the Issuer in the U.S. market without competition from other DIs.
These exclusive ADR program rights constitute an interest in property in the United
States for purposes of the taxation of foreign persons conveying those rights. In
Sabatini v. Commissioner, 98 F.2d 753 (2d Cir. 1938), the taxpayer was a nonresident
alien author who was not present in the United States before or during the years in

PRENO-128832-13

5

issue. Mr. Sabatini entered into a number of contracts with a U.S. publisher under
which he granted to that company the right to publish certain books, some of which
were not subject to copyright (i.e., the works were in the public domain). As to those,
the taxpayer agreed to exclusively authorize the publisher to publish the books in the
United States so long as the publisher left in print its editions of the books. The
taxpayer was to receive under the contracts amounts determinable from the number of
volumes sold. In holding that the author’s income was from sources within the United
States, the Second Circuit said:
Though we are not fully advised as to what copyrights were actually secured, in
so far as any which might have been obtained were not, receipts by the author
nevertheless fall within the statute as rentals or royalties for the use of or the
privilege of using other like property. In this last named category fall also the
payments received by the author from his contracts covering the publication of
his uncopyrightable works. The payments were received in consideration of his
granting the publisher the exclusive right to publish [in the United States]. To be
sure, that may not have been of great value but the parties did value it and the
author received the payments as agreed. We are not now concerned with the
quality of the consideration he gave but only with the taxability of that which he
received. The payments were made to him for foregoing his right to authorize
others for a time to publish the works here. Though others may, perhaps,
lawfully have published them they could not do so under his express authority.
The rights he granted were an interest in property in the United States, in the one
instance the statutory copyrights obtainable and in the other the exclusive right to
publish with his permission.
98 F.2d at 755 (emphasis added).
Similarly, the payments here were an inducement for the Issuer to enter into a
sponsored ADR program with the DI, namely one which conveyed exclusive ADR
program rights to the DI. Absent this agreement, the Issuer could have conveyed rights
to a different DI. Thus, here, as in Sabatini, the foreign Issuer is foregoing its right to
authorize another, for a time, to perform certain activities in the United States. The
payments made in consideration for a grant of the exclusive right to offer American
Depositary Receipts represent compensation to the foreign corporation for its transfer of
an interest in property in the United States, and therefore constitute FDAP from sources
within the United States. See § 861(a)(4); Sabatini, 98 F.2d at 755 (holding that
conveyance of exclusive authorization to publish works that could not be copyrighted
constituted royalty income from sources within the United States). These payments are
subject to 30 percent withholding under section 1442, unless the applicable rate of
withholding is reduced under a U.S. income tax treaty, or unless the withholding agent
receives valid documentation with respect to the payments establishing that the income
is being taken into account as effectively connected with a trade or business in the
United States. See Treas. Reg. §§ 1.1441-4(a) and 1.1441-1(b)(2)(vii).

PRENO-128832-13

6

ISSUE 2: Characterization of ADR Program Payments under U.S. Income Tax
Treaties
The 30 percent withholding tax required under section 1442 may be reduced by a U.S.
income tax treaty if the Issuer is entitled to the benefits of such treaty. The “other
income” article of a treaty will apply if no other article of the treaty describes the type of
income received by the Issuer in connection with the establishment of a sponsored ADR
program. While the specific provisions and explanations of an applicable treaty must be
consulted before drawing conclusions under a particular treaty, this memorandum
discusses in general the treatment of the payments in question by reference to the
United States Model Income Tax Convention of November 15, 2006 (US Model) and the
OECD Model Tax Convention on Income and on Capital (July 2010) (OECD Model).
ADR Program Payments are not “Royalties” within the meaning of the OECD and US
Models
The definition of royalties in the US Model generally follows the definition of “royalties” in
the OECD model. The OECD Model defines “royalties” as
payments of any kind received as a consideration for the use of, or the
right to use, any copyright of literary, artistic or scientific work including
cinematograph films, any patent, trade mark, design or model, plan, secret
formula or process, or for information concerning industrial, commercial or
scientific experience.
OECD Model art. 12, ¶ 2; accord, US Model art. 12, ¶ 2. As a term explicitly defined
within the model treaties, “royalties” generally will not be interpreted by reference to
domestic law. See art. 3, ¶ 2 of both the OECD and US Models (General Definitions);
see also Technical Explanation to the US Model art. 12, ¶ 2 (“[t]he term royalties is
defined in the Convention and therefore is generally independent of domestic law”).
Thus, the definitions of “royalties” under the US and OECD Models, being (as
described) restricted to payments for intellectual property, cover a narrower range of
transactions than those covered by section 861(a)(4), which covers payments from any
interest in property located in the United States, including for example, rentals of
tangible property in addition to payments for the use of intellectual property described in
the model treaties. See ¶ 8 of the OECD Commentary on OECD Model art. 12 (the
“royalties” definition “relate[s], in general, to rights or property constituting the different
forms of literary and artistic property, the elements of intellectual property specified in
the text and information concerning industrial, commercial or scientific experience”).
Payments by a DI made on behalf of a foreign corporation in consideration for a grant of
the exclusive right to offer ADRs, despite being payments for transactions in property
rights, are not “royalties” within the meaning of the OECD and US Models. As
described above, this is because the property right transferred, essentially the
forbearance by the Issuer to authorize a different DI to issue its ADRs, is not described

PRENO-128832-13

7

by any of the terms contained in the model treaties. The terms contained in the
royalties articles of the OECD and US Models only include “rights or property
constituting the different forms of literary and artistic property, the elements of
intellectual property specified in the text and information concerning industrial,
commercial or scientific experience.”4
ADR Program Payments do not give rise to “business profits” within the meaning of the
OECD and US Models
Like the royalties articles, the ADR program payments similarly do not fit within the
scope of “business profits” articles of the OECD and US Models. While neither
“business” nor “profits” is fully defined in the model treaties, “profits” is intended to be
read broadly to include “all income from carrying on an enterprise.” ¶ 71 of the OECD
Commentary on OECD Model art. 7. Under the model treaties, “business” is defined to
the extent that it must include “the performance of professional services and of other
activities of an independent character.” US Model art. 3, ¶ 1.e; OECD Model art. 3,
¶ 1.h. Otherwise, “business” is intended to have the meaning it would have for local
law. US Model art. 3, ¶ 2; OECD Model art. 3, ¶ 2.
The ADR program payments received by the Issuer do not arise out of, nor support, the
conduct of the Issuer’s business, whatever that may be. Instead, the payments relate to
the establishment of an ADR program that permits U.S. investors to own an interest in
securities of foreign issuers by holding ADRs traded in the United States in substantially
the same manner as the equity securities of domestic issuers. ADR programs provide
the Issuer with increased access to U.S. capital markets, and are an activity engaged in
by the Issuer to offer maximum flexibility to its potential and actual investors. Neither
issuing stock, nor contracting with DIs to conduct ADR programs is by itself a business.
Rather, as discussed in preceding sections, the transaction consists of a transfer by the
Issuer to the DI of an interest in property in the United States, i.e., the exclusive right for
a time to offer American Depository Receipts with respect to the Issuer’s stock.
Therefore the ADR program payment income is not properly classified as “business
profits” of the issuer under the model treaties.

4

Several U.S. income tax treaties include the phrase “other like right or property” in the definition of
royalties. Absent some further indication with regard to a particular treaty however, notwithstanding the
inclusion of this language, under application of the doctrine of ejusdem generis, the payments in question
should not be considered royalties because the payments are still not for intellectual property. Under the
doctrine, where general words follow specific words, the general words are construed to embrace only
objects similar in nature to those objects described by the preceding specific words. See 2A Sutherland
Stat Const § 47:17 (7th ed. 2007). Further, at least one treaty includes “franchise rights” in the list of
items that generate royalty payments. While the sponsored ADR programs might appear similar to a
franchise arrangement, ADR programs do not involve the distribution of any product or the performance
of any service of the Issuer.

PRENO-128832-13

8

ADR Program Payments are “Other Income” within the meaning of the OECD and US
Models
Both the US Model and OECD Model contain “Other Income” articles that allocate
taxing rights between treaty countries with respect to payments not mentioned in any
other article of the treaty. In both Models, only the country of residence may tax income
that falls within the scope of this article. Considering the nature of the ADR program
payments, as described above these amounts are not described in any other article,
and thus would fall within the “Other Income” article of the model treaties.
By consequence, assuming the Issuer is a resident under a specific tax treaty and
satisfies the “Limitation on Benefits” article of the US Model, the Other Income article
would eliminate the U.S. withholding tax on the ADR program payments. Under typical
facts, Issuers would satisfy the US Model limitation on benefits because publicly traded
companies are permitted to claim treaty benefits in the country where they are listed.
However, the other income article and limitation on benefits article of each applicable
treaty should be consulted.5

5

For instance, specific treaties may recognize certain stock exchanges and not others. In addition,
several U.S. tax treaties have Other Income articles that would allow either concurrent or solely source
based taxation of the other income (e.g., sometimes described as an exception for “income aris[ing] in the
Other Contracting State”). Under these treaties, the United States is entitled to withhold absent a
separate mutual agreement between the countries limiting such withholding.

